Exhibit 10.55

 

SUBSCRIPTION AGREEMENT

 

ACCREDITED INVESTORS ONLY

 

Form of Subscription Agreement

 

SECURITIES SUBJECT HERETO HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933 (THE “ACT”), OR ANY STATE SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR
ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE
TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO IS
EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE OWNER OF SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
SECURITIES, OR INTEREST THEREIN, MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR APPLICABLE STATE SECURITIES LAWS.

 

HELIX TCS, INC.

A Delaware Corporation

 

 

SUBSCRIPTION AGREEMENT AND REPRESENTATIONS

FOR

___________ SHARES OF COMMON STOCK @ $0.11 PER SHARE

 

OFFERING PRICE: $0.11 PER SHARE

WITH A MINIMUM PURCHASE OF $__________ (__________ SHARES) PER SUBSCRIBER

 

May __, 2020

 

To: Helix TCS, INC.

 

Ladies and Gentlemen:

 

I, the undersigned, understand that Helix TCS, Inc. a Delaware Corporation (the
“Company”) is offering shares of common stock of Helix TCS, Inc. (the “Shares”).
Each Share is offered for $0.11, and the minimum subscription is for $_________.

I hereby offer to purchase ____________ Share(s) and, upon acceptance by you,
agree to become a shareholder of the Company and to contribute to the Company as
set forth herein. In order to induce the Company to accept my offer, I advise
you as follows:

(1) Receipt of copies of the business plan and such other documents as I have
requested. I hereby acknowledge that I have received the business plan and other
relevant documents (as may be supplemented from time to time) relating to the
Company. I acknowledge I have reviewed and understand the Company’s filings with
the U.S. Securities and Exchange Commission (the “SEC Reports”).





 



(2) Availability of Information. I hereby acknowledge that the Company has made
available to me the opportunity to ask questions of, and receive answers from
the Company and any other person or entity acting on its behalf, concerning the
contents of the business plan, the SEC Reports and the information contained in
the corporate documents and to obtain any additional information, to the extent
the Company possesses such information or can acquire it without unreasonable
effort or expense, necessary to verify the accuracy of the information provided
by the Company and any other person or entity acting on its behalf.

(3) Representations and Warranties. I represent and warrant to the Company (and
understand that it is relying upon the accuracy and completeness of such
representations and warranties in connection with the availability of an
exemption for the offer and sale of the shares from the registration
requirements of applicable federal and state securities laws) that:

(A) RESTRICTED SECURITIES.

 

(1) I understand that the Shares have not been registered under the Securities
Act of 1933, as amended (The Act), or any state securities laws.

 

(2) I understand that if my subscription offer is accepted and the Shares are
sold to me, I cannot sell or otherwise dispose of the Shares unless they are
registered under the Act or the state securities laws or exemptions therefrom
are available (and consequently, that I must bear the economic risk of the
investment for an indefinite period of time):

 

(3) I understand that the Company has no obligation now to register the shares
under the Act or the State securities laws or obtain exemptions therefrom.

 

(4) I understand that the Company will restrict the transfer of the Securities
in accordance with the foregoing representations.

 

(B) LEGEND.

 

I agree that any certificate representing the shares will contain and be
endorsed with the following, or a substantially equivalent, LEGEND:

 

“This share certificate has been acquired pursuant to an investment
representation by the holder and shall not be sold, pledged, hypothecated or
donated, or otherwise transferred except upon the issuance to Company of a
favorable opinion by its counsel and the submission to the Company of other
evidence satisfactory to and as required by counsel to the Company; that any
such transfer will not violate the Securities Act of 1933, as amended, and
applicable state securities laws.”

 



 



(C) AGE: CITIZENSHIP.

 

I am at least twenty-one years old and a citizen of the United States of
America.

 

(D) ACCURACY OF INFORMATION.

 

All information which I have provided to the Company concerning my financial
position and knowledge of financial and business matters is correct and complete
as of the date set forth at the end hereof, and if there should be any material
change in such information prior to acceptance of this subscription offer by the
Company, I will immediately provide the Company with such information.

 

(E) OFFERING PROCEDURE.

 

I understand that this subscription offer is subject to each of the following
terms and conditions:

 

(a) The Company may reject this subscription offer for any reason, and this
subscription offer shall become binding upon the Company only when accepted, in
writing, by the Company.

 

(b) This subscription offer may not be withdrawn by me.

 

(F) SUITABILITY. I hereby warrant and represent:

 

(a) That I can afford a complete loss of the investment and can afford to hold
the securities being purchased hereunder for an indefinite period of time;

 

(b) That I consider this investment a suitable investment and;

 

(c) That I have had prior experience in financial matters and investments.

 

(G) RESTRICTIONS.

 

This subscription is personal to the investor whose name and address appear
below. It may not be sold, transferred, assigned or otherwise disposed of to any
other person, natural or artificial.

 

(H) CONDITIONS.

 

This subscription shall become binding upon the Company and me only when
accepted, in writing, by the issuer.

 





 

(I) AFFIRMATIVE REPRESENTATIONS.

 

(a) I have been furnished and have carefully read the Company business plan and
the documents attached as exhibits thereto, including the Subscription
Agreement. I am aware that:

 

(1) There are substantial risks incident to the ownership of shares in the
Company, and such investment is speculative and involves a high degree of risk
of loss by me of my entire investment in the Company;

 

(2) No federal or state agency has passed upon the Shares or made any finding or
determination concerning the fairness of this investment;

 

(b) I acknowledge that I have been advised to consult my own attorney concerning
the investment.

 

(c) I acknowledge that the investment in the Company is an illiquid investment.
In particular, I recognize that:

 

(1) Due to restrictions described below, the lack of any market existing or to
exist for these shares, in the event I should attempt to sell my shares in the
Company, my investment will be highly illiquid and, probably must be held
indefinitely.

 

(2) I must bear the economic risk of investment in the shares for an indefinite
period of time, since the shares have not been registered under the Securities
Act of 1933, as amended. Therefore, the Shares cannot be offered, sold,
transferred, pledged, or hypothecated to any person unless either they are
subsequently registered under said Act or an exemption from such registration is
available and the favorable opinion of counsel for the Company to that effect is
obtained, which is not anticipated.

 

(3) My right to transfer my Shares will also be restricted as provided in this
Subscription Agreement.

 

(d) I represent and warrant to the Company that:

 

(1) I have carefully reviewed and understand the risks of, and other
considerations relating to, a purchase of shares, including the risks set forth
in this Agreement.

 

(2) I and my investment advisors, if any, have been furnished all materials
relating to the Company and its proposed activities, the offering of shares, or
anything set forth in the business plan which they have requested and have been
afforded the opportunity to obtain any additional information necessary to
verify the accuracy of any representations or information set forth in the
business plan;

 





 

(3) The Company has answered all inquiries that I and my investment advisors, if
any, have put to it concerning the Company and its proposed activities and the
offering and sale of the Shares;

 

(4) Neither I nor my investment advisors, if any, have been furnished any
offering literature other than the business plan and the documents that may be
attached as exhibits thereto and I and my investment advisors, if any, have
relied only on the information contained in the business plan and such exhibits
and the information, as described in subparagraphs (b) and (c) above, furnished
or made available to them by the Company;

 

(5) I am acquiring the Shares for which I hereby subscribe for my own account,
as principal, for investment purposes only and not with a view to the resale or
distribution of all or any part of such shares, and that I have no present
intention, agreement or arrangement to divide my participation with others or to
resell, transfer or otherwise dispose of all or any part of the Securities
subscribed for unless and until I determine, at some future date, that changed
circumstances, not in contemplation at the time of this purchase, makes such
disposition advisable;

 

(6) I, the undersigned, if on behalf of a corporation, partnership, trust, or
other form of business entity, affirm that: it is authorized and otherwise duly
qualified to purchase and hold Securities in the Company; recognize that the
information under the caption as set forth in (a) above related to investments
by an individual and does not address the federal income tax consequences of an
investment by any of the aforementioned entities and have obtained such
additional tax advice that I have deemed necessary; such entity has its
principal place of business as set forth below; and such entity has not been
formed for the specific purpose of acquiring shares in the Company.

 

(7) I have adequate means of providing for my current needs and personal
contingencies and have no need for liquidity in this investment; and

 

(e) I hereby adopt, accept, and agree to be bound by all the terms and
conditions of this Agreement, and by all of the terms and conditions of the
Articles of Incorporation, and amendments thereto, and By-Laws. Upon acceptance
of this Subscription Agreement by the Company, I shall become a shareholder for
all purposes, and the Shares subscribed shall be issued.

 





 

(f) The Subscription, upon acceptance by the Company, shall be binding upon the
heirs, executors, administrators, successors, and assigns of mine.

 

(g) I hereby represent and warrant that I am an accredited investor (as defined
below).

 

(h) I further hereby represent that either:

 

(1) I have such knowledge and experience in business and financial matters that
I am capable of evaluating the Company and proposed activities thereof, the
risks and merits of investment in the Shares and of making an informed
investment decision thereon, and am not utilizing a purchaser representative in
connection with evaluating such risks and merits; or

 

(2) I and the persons listed in (3) below (not affiliated with the Company)
together have such knowledge and experience in financial and business matters
that we are capable of evaluating the merits and risks of investment in the
shares and make an informed decision.

 

(Note: If (1) is correct, cross out (2). If (2) is appropriate (1) and, if (3)
below, list, and indicate professional or business relationship to the
undersigned relied upon, or with whom the undersigned consulted, in evaluating
the merits and risks investment in the shares. If such person is serving as a
Purchaser Representative of me, have such individual(s) complete a Purchaser
Representative Affidavit obtained from the Company.

 

(3) In evaluating the merits and risks of investment in the Shares, I have
relied upon the advice of, or consulted with, only the following persons (not
affiliated with the Company):

 

(1) ___________________________________________

Name

__________________________________________

Relationship

 

(2) ___________________________________________

Name

_______________________________________

Relationship

 

 





 

(i) I have / have not previously invested in private placement securities (such
as stock, equipment leasing, mineral, oil and gas, or cattle feeding
syndications). (CROSS OUT INCORRECT ANSWER.)

 

(j) I further represent and warrant:

 

(1) That I hereby agree to indemnify the Company and hold the Company harmless
from and against any and all liability, damage, cost, or expense incurred on
account of or arising out of:

 

(A) Any inaccuracy in my declarations, representations, and warranties
hereinabove set forth;

 

(B) The disposition of any of the Shares which I will receive, contrary to my
foregoing declarations, representations, and warranties; and

 

(C) Any action, suit or proceeding based upon (1) the claim that said
declarations, representations, or warranties were inaccurate or misleading or
otherwise cause for obtaining damages or redress from the Company; or (2) the
disposition of any of the Shares or any part thereof.

 

(k) This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, except as to the manner in which the subscriber
elects to take title to shares in the Company which shall be construed in
accordance with the State of his principal residence.

 

(l) Upon request of the Company, I shall provide a sworn and signed copy of my
current financial statement.

 

(m) Short Sales. Prior to the date hereof, I have not taken, and prior to the
public announcement of the transaction after the closing I shall not take, any
action that has caused or will cause the me to have, directly or indirectly,
sold or agreed to sell any shares of common stock, effected any short sale,
whether or not against the box, established any “put equivalent position” (as
defined in Rule 16a-1(h) under the Securities Exchange Act of 1934 with respect
to the common stock, granted any other right (including, without limitation, any
put or call option) with respect to the common stock or with respect to any
security that includes, relates to or derived any significant part of its value
from the common stock.

 



 



 

(4) Subscription for Shares:

 

Number of Shares subscribed for: ______________

 

Total consideration: $____ _______

 

Subscriber:

Name (please print) ____ ______

 

Tax ID No.

 

Address:

 

(including Zip Code)

 

Phone

 

Nature of Business

 

Net Worth

 

Liquid Assets

 

(5) I will hold title to my interest as follows:

 

{ } Community Property

 

{ } Joint Tenants with Right Survivorship

 

{ } Tenants in Common

 

{ } Individually

 

{ } Other: (Corporation, Trust, Etc., please indicate)

 

Please title to: ____________________________

 

(Note: Subscribers should seek the advice of their attorneys in deciding in
which of the above forms they should take ownership of the Shares, since
different forms of ownership can have varying gift tax and other consequences,
depending on the state of the investor's domicile and their particular personal
circumstances. For example, in community property states, if community property
assets are used to purchase shares held in individual ownership, this might have
adverse gift tax consequences. IF OWNERSHIP IS BEING TAKEN IN JOINT NAME WITH A
SPOUSE OR ANY OTHER PERSON, THEN ALL SUBSCRIPTION DOCUMENTS MUST BE EXECUTED BY
ALL SUCH PERSONS.)

 

(6) [_] (Check if applicable.) Accredited Investor. I represent that I am an
“Accredited Investor” or an Officer of an “Accredited Investor” as defined
below:

 





 

Accredited investor shall mean any person who comes within any of the following
categories, or who the issuer reasonably believes come within any of the
following categories, at the time of the sale of the securities to that person.

 

(1) Any bank as defined in section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in section 2(13) of the Act; any investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in section 2(a)(48) of that Act; any Small Business
Investment Company licensed by the U.S. Small Business Administration under
section 301(c) or (d) of the Small Business Investment Act of 1958; any plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; any
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

 

(2) Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940;

 

(3) Any organization described in section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;

 

(4) Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

 

(5) Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000; excluding the
market value of primary residence and debt thereon, except in the event the debt
exceeds such primary residence value.

 

(6) Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

 

(7) Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in §230.506(b)(2)(ii); and

 





 

(8) Any entity in which all of the equity owners are accredited investors.

 

(9) An entity or person defined under SEC CFR §2330.001 and California
Corporations Code §25102(n) (by inclusion).

 

An affiliate of, or person affiliated with, a specific person shall mean a
person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with, the person specified.

 

IN WITNESS WHEREOF, subject to acceptance by the Company, I have completed this
Subscription Agreement to evidence my Subscription as set forth hereinabove, and
I submit herewith a wire transfer in the amount of $ for Shares, this ____day of
May, 2020.

 

                  Subscriber:   Subscriber   Name:                  

 

Mailing Address:

 

 

 

 

 

 

 

 

 

THIS SUBSCRIPTION OFFER IS ACCEPTED THIS ______ DAY OF
_________________________, 20____.

 

 

HELIX TCS, INC.

 

 

 

By: _____________________________________________

 

 

 

 





 